DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney John Pessetto on 04 June 2021.

The application has been amended as follows: 

Claim 21. (Currently amended) A stochastic comparator comprising:
a first comparator configured to compare an input signal and a primary threshold to generate a first signal;
a second comparator configured to compare the input signal and the primary threshold to generate a second signal; and
a decision block configured to generate a control signal in response to the first signal and the second signal ,
wherein: the decision block configured to receive a PRBS (pseudo random binary sequence) signal;
the control signal is equal to one of the first signal and the second signal when the first signal is equal to the second signal;
the control signal is equal to the first signal when the first signal is not equal to the second signal and the PRBS signal is equal to an ancillary bit; and
the control signal is equal to the second signal when the first signal is not equal to the second signal and the PRBS signal is equal to an inverse ancillary bit.


Claim 23, line 1, “22” has been amended to read --21--.

Claim 33. (Currently Amended) A method comprising:
comparing an input signal and a primary threshold to generate a first signal;
comparing the input signal and the primary threshold to generate a second signal; 
generating a control signal in response to the first signal and the second signal; 
 generating a detection signal by a XOR gate in response to the first signal and the second signal, wherein the detection signal is at logic high when the first signal is not equal to the second signal, and the control signal toggles between an ancillary bit and an inverse ancillary bit when the detection signal is at logic high; and
receiving a PRBS (pseudo random binary sequence) signal;
generating one of the first signal and the second signal as the control signal when the first signal is equal to the second signal;
generating the first signal as the control signal when the first signal is not equal to the second signal and the PRBS signal is equal to the ancillary bit; and
generating the second signal as the control signal when the first signal is not equal to the second signal and the PRBS signal is equal to the inverse ancillary bit.

Claim 34 is cancelled by the applicant.

Claim 35 is cancelled by the applicant.
Allowable Subject Matter
Claims 1-20, 22, 34, and 35 had been cancelled by the applicant.

Claims 21, 23-33, and 36-40 are allowed.

Regarding claims 21, 23, and 24, the prior art of record, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added primarily for emphasis, the claim recitation “the decision block configured to receive a pseudo random binary sequence signal; the control signal is equal to one of the first signal and the second signal when the first signal is equal to the second signal; the control signal is equal to the first signal when the first signal is not equal to the second signal and the PRBS signal is equal to an ancillary bit; and the control signal is equal to the second signal when the first signal is not equal to the second signal and the PRBS signal is equal to an inverse ancillary bit” is not found in the prior art. Therefore, the claims are allowed.

Regarding claims 25-32, the prior art of record, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added primarily for emphasis, the claim recitation “ a gain amplifier coupled to the subtractor and configured to generate an amplified signal in response to the residue signal, wherein the flash ADC includes one or more stochastic comparators, and each stochastic comparator comprises a first comparator, a second comparator and a decision block, the decision block configured to receive a 

Regarding claim 33, the prior art of record, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added primarily for emphasis, the claim recitation “receiving a pseudo random binary sequence signal; generating one of the first signal and the second signal as the control signal when the first signal is equal to the second signal; generating the first signal as the control signal when the first signal is not equal to the second signal and the PRBS signal is equal to the ancillary bit; and generating the second signal as the control signal when the first signal is not equal to the second signal and the PRBS signal is equal to the inverse ancillary bit” is not found in the prior art. Therefore, the claim is allowed.

Regarding claims 36-39, the prior art of record, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added primarily for emphasis, the claim recitation “amplifying the residue signal to generate an amplified signal, wherein the flash ADC includes one or more stochastic comparators, and each stochastic comparator configured to receive a pseudo random binary sequence signal and comprises a first comparator, a second comparator and a logic gate” is not found in the prior art. Therefore, the claims are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809